Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding adjusting one or more operational parameter during the LOM process via a controller, a parameter may be reasonably interpreted broadly to encompass any act by the LOM device, such as feeding a material, cutting a material, compressing a material, etc. Stopfer teaches that such processes are performed, but lacks a specific teaching as to a controller performing the operation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopfer et al. (US 20180370070 A1, hereinafter “Stopfer”) in view of Mantell (US 20200398481 A1, hereinafter “Mantell”).

Regarding claim 1, Stopfer teaches a method of laminated object additive manufacturing for veneer (see title and abstract) applications, comprising: 
Loading (see Fig. 2; [0064]) at least one veneer into a laminated object additive manufacturing device (laminated object manufacturing, LOM, varies in form and fashion but generally comprises bonding sheets together to create an object, thus under broadest reasonable interpretation Stopfer constitutes LOM through compressing and bonding various wood sheets, see [0010]-[0017]), the at least one veneer being fabricated from a mixture including wood product ([0019] teaches the wood blank may be a glue-bonded block; see [0011] teaching wood and a binder ([0019] teaches the wood blank may be a glue-bonded block; [0014] teaching glue); 
feeding a first layer (see [0011] teaching providing a wood block) of the at least one veneer over a working surface of the laminated object additive manufacturing device; 
cutting ([0013] teaches cutting the wood block) the first layer of the at least one veneer to form a first portion of the veneer product; 
laminating the first layer ([0014] teaches gluing the wood)
actuating ([0015] teaches compressing the wood slats; [0074] teaches compression via portions that constitute a die) the working surface; 
feeding an additional layer ([0020] teaches that the steps a) through e) may be repeated) of the at least one veneer over the first layer ([0020] teaches the veneer in step e) may be provided as the wood blank for another step a) through e)) of the at least one veneer; and 
cutting ([0020] teaches repeating steps a) through e) which includes cutting; [0017] teaches the steps may be performed in any given sequence) the additional layer of the at least one veneer to form an additional portion of the veneer product.

Stopfer teaches that various processes are performed but fails to teach that the processes are performed via a controller. 
In the same field of endeavor Mantell teaches that cutting, feeding, stacking of sheets may be performed via a control system ([0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Stopfer and Mantell as Mantell teaches that using such a controller may enable the precise alignment of sheets in various LOM processes ([0082]). 

Regarding claim 2, Stopfer teaches curing ([0015] teaches curing the wood block) the first layer to form the first portion of the veneer product.

Regarding claim 3, Stopfer teaches curing the first layer ([0015] teaches curing the layer) and the additional layer ([0020] teaches that the steps may be repeated, such that curing occurs for the first layer and the additional layer that goes through steps a) through e)) to form the additional portion of the veneer product.

Regarding claim 4, Stopfer teaches the at least one veneer including a plurality of veneers ([0020] teaches the process may be repeated for multiple veneers), the method further comprising: 
feeding a first layer ([0011] teaches feeding a first layer) of each of the plurality of veneers over the working surface of the laminated object additive manufacturing device (laminated object manufacturing, LOM, varies in form and fashion but generally comprises bonding sheets together to create an object, thus under broadest reasonable interpretation Stopfer constitutes LOM through compressing and bonding various wood sheets, see [0010]-[0017]); 
cutting ([0013] teaches cutting) the first layer of each of the plurality of veneers to form the portion of the veneer product; 
actuating the working surface ([0015] teaches compressing the wood slats; [0074] teaches compression via portions that constitute a die); 
feeding an additional layer ([0020] teaches that a) through e) may be repeated) of each of the plurality of veneers over the first set of layers of the plurality of veneers; and 
cutting the additional layer ([0013] teaches cutting, which is performed by repeating steps a through e as instructed in [0020]) of each of the plurality of veneers to form the additional portion of the veneer product.

Regarding claim 5, Stopfer teaches curing the first layer ([0015] teaches curing the layer) of each of the plurality of veneers to form the first portion of the veneer product.

Regarding claim 6, Stopfer teaches curing the first layer ([0015] teaches curing the layer) of each of the plurality of veneers and the additional layer ([0020] teaches the steps may be repeated and the previous layer may act as a blank for the next repeated steps a through e) of each of the plurality of veneers to form the additional portion of the veneer product.

Regarding claim 8, Stopfer teaches the binder being a thermoplastic ([0039] teaches the glue may be an epoxy resin or polyurethane adhesive; [0049]-[0052] teaches that an intermediate layer between wood blocks may be a plastic layer or a polycarbonate film).

Regarding claim 9, Stopfer teaches the binder being an adhesive ([0039] teaches the glue may be an epoxy resin or polyurethane adhesive).

Regarding claim 16, Stopfer teaches wherein the wood product includes at least one of wood chips or wood powder (cutting and gluing necessarily results in the addition of at least some wood powder in or on the veneer), wherein the binder includes an adhesive configured as an epoxy resin ([0039] teaches epoxy resin).

Regarding claim 17, Stopfer teaches forming at least one of a veneer block (see title) or a veneer log. 

Regarding claim 18, Stopfer teaches slicing ([0044] teaches slicing the veneer block into wood veneers) the at least one of the veneer block or the veneer log.

Regarding claim 19, Stopfer teaches slicing the at least one of the veneer block or the veneer log generates a secondary veneer ([0044] teaches slicing the veneer block into wood veneers).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopfer in view of Mantell and further in view of Becker-Weimann et al. (US 20040250906 A1). 
Regarding claim 7, Stopfer fails to teach the at least one veneer including at least one roll of veneer. 
In the same field of endeavor Becker-Weimann teaches that veneer may be rolled, coated with glue and protective layers, and then rolled up to be processed at a later time (see Fig. 4, veneer delivery spool 18 is converted to veneer roll 30; [0026] teaches that coated and polished veneer that are not completely cross-linked are left to harden for 3 or 4 days before they are further processed into veneer parts; [0030] teaches that the veneer roll 30 is left to completely cross-link as well, i.e. sit for a few days). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Stopfer and Becker-Weimann. Becker-Weimann teaches that the rolled veneer may be used in further processing, but fails to teach the type of further processing. Thus, a person having ordinary skill in the art before the effective filing date would have looked to Stopfer to find suitable processing to create cut and sliced veneers. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopfer in view of Mantell and further in view of Wiehn et al. (US 20190330531 A1).
Stopfer fails to teach including a fire retardant or metal to a wood mixture. 
In the same field of endeavor Wiehn teaches that fire retardants may be added to wood composites, and that adding Titanium Dioxide added can better improve fire retardancy ([0057]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Stopfer and Wiehn, as Stopfer teaches a wood product and a person having ordinary skill in the art before the effective filing date would recognize that preventing wood from burning is obvious in light of wood’s combustibility


Claims 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopfer in view of Mantell and further in view of Wentworth (US Pat No 4364984, hereinafter “Wentworth”).

Regarding claim 12, Stopfer teaches a method of laminated object additive manufacturing for veneer applications (see title and abstract), comprising: 
loading (see [0011] teaching loading a wood blank; see Fig. 2) at least one veneer into a laminated object additive manufacturing device (laminated object manufacturing, LOM, varies in form and fashion but generally comprises bonding sheets together to create an object, thus under broadest reasonable interpretation Stopfer constitutes LOM through compressing and bonding various wood sheets, see [0010]-[0017]; ; [0017] teaches the steps in [0010]-[0017] may be performed in any given sequence), the at least one veneer being fabricated from wood product and a binder ([0019] teaches the wood blank may be a glue-bonded block), 
laminating the at least one veneer ([0014]-[0015] teaches gluing and compressing);
stacking ([0020] teaches that the process may be repeated to stack multiple blocks and cure them) the at least one veneer within a curing tray (see Fig. 2 showing the wood blocks stacked inside of a die configuration) of the laminated object additive manufacturing device; and 
curing ([0015] teaches curing; see Fig. 2) the at least one veneer to form at least a portion of a veneer product.
	Stopfer teaches that the wood is loaded into the mold, but Stopfer fails to teach how the wood is loaded into the mold, specifically loading the at least one veneer into a feed tray of the laminated object additive manufacturing device. 
	In the same field of endeavor Wentworth teaches that a conveyer belt (i.e. feeding tray) may be used to load multiple sheets of wood that will be compressed together (see fig. 3B, belt conveyer 63). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the compressing of wood in Stopfer with the feeding tray of Wentworth. Wentworth teaches that its invention allows for more efficient use of wood products (col. 4 ll. 41-54), and using an automatic feeder, such as in Wentworth would improve efficiency of the process taught in Stopfer. 

Stopfer teaches that various processes are performed but fails to teach that the processes are performed via a controller. 
In the same field of endeavor Mantell teaches that cutting, feeding, stacking of sheets may be performed via a control system ([0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Stopfer and Mantell as Mantell teaches that using such a controller may enable the precise alignment of sheets in various LOM processes ([0082]). 

Regarding claim 13, Stopfer teaches further comprising: applying an additional binder ([0035] teaches applying at least one intermediate layer) to the at least one veneer while ([0035] teaches applying the intermediate layer during the layering and gluing of the cut wood slats; see also [0033]) the at least one veneer passes from the feed tray to the curing tray (the curing tray would be the compression portion).

Regarding claim 14, Stopfer teaches the at least one veneer including a plurality of sheets ([0020] teaches creating a plurality of sheets of veneer) of veneer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stopfer in view of Wentworth and Mantell and further in view of Engel et al. (US 20080213532 A1).

Regarding claim 15, Stopfer teaches wood slices, but Stopfer fails to teach the at least one veneer including a plurality of veneer log slices.
In the same field of endeavor Engel teaches that veneer wood slices may come from log slices ([0003], see Figs. 11 and 12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Engel and Stopfer. Stopfer teaches that slices of wood may be used, but fails to teach the type. Engel teaches that veneers may be made from log slices. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art to find the appropriate type of wood to use for veneers. 

Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742